Citation Nr: 0610944	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  97-06 777A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of 
injuries to the hands, wrists, neck, back, and right leg.

2.  Entitlement to service connection for residuals of an 
injury to the right maxilla (claimed as a head injury).


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1982 to May 
1985. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1996 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania. 

The veteran's claims, including a claim for service 
connection for a seizure disorder, were remanded by the Board 
in December 2003.  Subsequently, by rating action in 
September 2005, the RO granted service connection for a 
seizure disorder.  Accordingly, only the issues on the title 
page of this decision are currently on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran provided testimony before a Veterans Law Judge in 
May 2000.  In March 2006, the Board informed the veteran that 
the Veterans Law Judge who conducted that hearing is no 
longer employed by the Board.  The Board also informed the 
veteran that he had the right to another Board hearing if he 
so wished.  Later in March 2006, the veteran contacted the 
Board and requested that he be provided another hearing 
before a Veterans Law Judge at the RO.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran, in 
accordance with the docket number of this 
case, for a Travel Board hearing before a 
Veterans Law Judge.



The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. Osborne
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



